Continuing Abatement Order filed December 4, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00667-CR
                                   ____________

                      CAMERON MCKINLEY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1438743

                  CONTINUING ABATEMENT ORDER

      On October 21, 2015, this court directed the trial court to conduct a hearing
in this case to determine whether appellant desires to prosecute his appeal, and, if
so, whether appellant is indigent and, thus entitled to appointed counsel and a free
record. Our order required the trial judge to see that a record of the hearing is
made, make findings of fact and conclusions of law, and order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing and the courts
findings and conclusions were to be filed with the clerk of this court on or before
November 20, 2015. To date, the court has not received the record or findings.

      The abatement is continued and the trial court is ordered to hold a hearing
and make the appropriate findings. The record of the hearing and supplemental
clerk’s record containing the trial court’s findings shall be filed with the clerk of
this court on or before January 4, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party. It
is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing in compliance with this court’s order.
If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date.

      It is so ORDERED.

                                        PER CURIAM